
	
		II
		111th CONGRESS
		2d Session
		S. 3032
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 24, 2010
			Mr. Barrasso introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To prohibit the enforcement of a climate
		  change interpretive guidance issued by the Securities and Exchange Commission,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Maintaining Agency Direction on
			 Financial Fraud Act.
		2.Interpretive Guidance null and
			 voidNotwithstanding any other
			 provision of law, no interpretive guidance issued by the Securities and
			 Exchange Commission on or after the effective date of this Act relating to
			 Commission Guidance Regarding Disclosure Related to Climate
			 Change, affecting Parts 211, 231, and 249 of title 17, Code of Federal
			 Regulations, (as described in Commission Release Nos. 33–9106; 34–61469;
			 FR–82), or any successor thereto, may take effect, and such guidance shall have
			 no force or effect with respect to any person on or after February 2,
			 2010.
		
